          Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 1 of 28




Bruce J. Zabarauskas
Texas Bar No. 24095654
Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Telephone: 214-969-2511
e-mail: bruce.zabarauskas@tklaw.com

Attorneys for Deutsche Bank Trust Company
as Trustee for the Benefit of Registered Holders
of Morgan Stanley Bank of America Merrill Lynch
Trust 2013-C11, Commercial Mortgage Pass-Through
Certificates Series 2013 C-11

                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                §
 In re:                                         §
                                                § Case No. 20-34408
 KEIV HOSPITALITY, LLC., et al,                 § Chapter 11
                                                §
                            Debtors.            § Jointly Administered
                                                §

                             SECURED NOTEHOLDER’S MOTION FOR
                           RELIEF FROM THE AUTOMATIC STAY AS TO
                                DEBTOR KEIV HOSPITALITY, LLC

                              NOTICE PURSUANT TO LOCAL RULE 9013-1

  This is a motion for relief from the automatic stay. If it is granted, the movant may
  act outside of the bankruptcy process. If you do not want the stay lifted, immediately
  contact the moving party to settle. If you cannot settle, you must file a response and
  send a copy to the moving party at least 7 days before the hearing. If you cannot
  settle, you must attend the hearing. Evidence may be offered at the hearing and the
  court may rule.

  Represented parties should act through their attorney.

  There will be a hearing on this matter on February 23, 2021 at 9:30 a.m. in
  Courtroom 403, United States Bankruptcy Court, 515 Rusk, Houston, TX 77002.




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 1 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 2 of 28




         Deutsche Bank National Trust as Trustee for the Benefit of Registered Holders of Morgan

Stanley Bank of America Merrill Lynch Trust 2013-C11, Commercial Mortgage Pass-Through

Certificates Series 2013 C-11 (the “Secured Noteholder”), as and for its motion (the “Motion”) for

relief from the automatic stay, respectfully represents:

                                              Introduction

         1.        Keiv Hospitality, LLC (the “Debtor”) operates a Hampton Inn & Suites in Katy,

Texas, which like all properties in the hospitality industry, has been adversely impacted by the

effects of Covid-19.

         2.        While the Debtor portrays itself as an honest debtor whose financial woes were

caused solely by Covid, the Debtor made substantial pre-petition transfers of funds to affiliates in

violation of its loan agreement with the Secured Noteholder, including: (i) making loans to

affiliates at a time when the Debtor was in payment default under its loan agreement with

the Secured Noteholder; and (ii) allowing the Debtor’s funds to be used to construct a new

hotel for a non-debtor entity.

         3.        Not including a PPP loan, which either has been, or will be, forgiven in full under

the PPP Loan program, the Debtor has only four creditors: (i) the Secured Noteholder, which holds

a first priority lien on all of the Debtor’s assets; (ii) an SBA Loan which the Debtor took out in

violation of its loan agreement with the Secured Noteholder; (iii) arears under its executory,

franchise agreement with Hilton, which the Debtor will need to cure in order to assume and

continue its operations; and (iv) the State of Texas Comptroller of Public Accounts for 2020 Texas

state franchise taxes.




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 2 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 3 of 28




         4.        From a financial perspective, while the Debtor’s monthly operating reports from

the Petition Date (as hereafter defined) through November 2020 purport to show a positive cash

flow, the Debtor was not making any debt service, or real estate tax and insurance reserve payments

to the Secured Noteholder during such time. Moreover, the Debtor sustained a substantial loss in

December even without having to pay debt service and tax and insurance reserve payments. Thus,

the Debtor has been unable during bankruptcy to generate sufficient cash flow to pay debt service

and tax and insurance reserves.

         5.        The Debtor has now filed a plan of reorganization which is unconfirmable because:

(i) the Debtor cannot obtain an impaired class of claims to vote in favor of its plan; (ii) the plan

improperly requires the Secured Noteholder to turnover reserves it is holding to the Debtor to use

under its plan; and (iii) the plan is not feasible.

         6.        Accordingly, the Secured Noteholder seeks relief from the automatic stay for cause

under Bankruptcy Code § 362(d)(1) to foreclose upon in its collateral.

                                                  Background

         7.        On September 1, 2020 (the “Petition Date”), the Debtor filed its voluntary Chapter

11 bankruptcy petition with the Court.1 [Dkt. No. 1].

         8.        Since the Petition Date, the Debtor has been operating its business and managing

its property as a debtor-in-possession pursuant to §§1107 and 1108 of the Bankruptcy Code.

         9.        Pursuant to an order of the Court dated September 3, 2020, the Debtor’s bankruptcy

case is being jointly administered, for procedural purposes only, with the Chapter 11 case filed by

Keivans Hospitality, Inc. [Dkt. No. 21].



1
         The Debtor originally commenced this case under Sub-Chapter V of Chapter II. However, after realizing it
was ineligible for relief under Sub-Chapter V, the Debtor filed a motion to terminate its Sub-Chapter V status [Dkt.
No. 35], which was granted by the Court. [Dkt. No. 56]
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 3 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 4 of 28




         10.       The Debtor is the owner of the real property and improvements located at 22055

Katy Freeway, Katy, Texas (the “Real Property”) where it operates a 69 room Hampton Inn and

Suites at the Real Property pursuant to a franchise agreement (the “Franchise Agreement”) with

Hilton Worldwide, Inc. (“Hilton”).

                                             The Debtor’s Assets

         11.       The Debtor’s assets consist primarily of: (i) its ownership interest in the Real

Property; (ii) personal property, consisting primarily of fixtures, furnishings and equipment at the

Real Property (collectively, the “FFE”); and (iii) cash.

                                The Claims Against The Debtor’s Estate

         12.       According to the Debtor’s schedules of assets and liabilities and claim register,

there are only five claims against the Debtor.2 These claims consist of:

                   (i) the Secured Noteholder’s claim, which as set forth below is secured by
                   a senior lien on all of the Debtors’ assets ($2,890,385.97);

                   (ii) the United States Small Business Administration (the “SBA”) claim,
                   pursuant to a $150,000 SBA Loan, which is secured by a security interest
                   in the Debtors’ personal property which is junior to the Secured
                   Noteholder’s security interest [Dkt. No. 47 at pp. 2-3];

                   (iii) a PPP loan (the “PPP Loan”) held by Guaranty Banks Trust (“PPP
                   Lender”), which is subject to 100% forgiveness pursuant to the terms of the
                   PPP Loan Program ($60,934.48) [Dkt. No. 40 at p. 1]3; and

                   (iv) a contingent and unliquidated claim held by Hilton in connection with
                   the Franchise Agreement. [Claim No. 6]. A copy of the Debtor’s claims
                   register is annexed hereto as Exhibit 5. A copy of the Debtor’s schedules of
                   liabilities is annexed hereto as Exhibit 6.

                   (v) a claim of $7,693.20 by the Texas Comptroller of Public Accounts
                   (“Texas Comptroller”) for unpaid 2020 Texas state franchise taxes,

2
         Harris County filed a real estate tax claim. However, pursuant to the Amended Agreed Cash Collateral Order,
the Secured Noteholder paid these taxes from reserves. [Dkt. No. 94 at ¶ 4]. See also Declaration of Cody Hilke (the
“Hilke Dec.”) in support of the Motion, at ¶ 28, fn 1. A copy of the Hilke Dec. is annexed hereto as Exhibit 1.
3
         See 15 U.S.C. § 9005. See also Testimony of Ben Mousavi at Section 341 Meeting of Creditors (“341
Meeting Tr.”) at pp. 39-40. A copy of the 341 Meeting Tr. Is annexed hereto as Exhibit 4.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 4 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 5 of 28




                   allegedly consisting of a $6,993.82 priority claim, and a $699.38 penalty
                   claim which the State of Texas erroneously filed as a general unsecured
                   claim. [Claim No. 2]4

                                    The Secured Noteholder’s Claim

         13.       On or about July 28, 2013, Bank of America, N.A. (the “Original Lender”) made a

loan (the “Loan”) to the Debtor in the original principal amount of $3,500,000.00.

         14.       The Debtor’s monthly payment under the Loan is $41,032.36, consisting of

$30,056.76 in principal and interest, $8,870.95 in tax reserves and $2,104.65 in insurance reserves.

See Hilke Dec. at ¶ 11.

         15.       The Loan is evidenced by, among other things: (i) a promissory note dated June

28, 2013 (the “Note”), which was made and signed by the Debtor and delivered to the Original

Lender in the original principal amount of $3,750,000; and (ii) a loan agreement between the

Debtor as borrower and the Original Lender, as lender, dated June 28, 2013 (the “Loan

Agreement”). A copy of the Note is annexed as Exhibit B to the Proof of Claim (as hereafter

defined). A copy of the Loan Agreement is annexed as Exhibit C to the Proof of Claim. The Proof

of Claim is annexed hereto as Exhibit 7.

         16.       The Loan and the obligations of the Borrower thereunder are secured by, among

other things, a Deed of Trust, Assignment of Leases and Rents and Security Agreement (the “Deed

of Trust”), dated as of June 28, 2013, executed by the Borrower for the benefit of the Original

Lender, which granted liens on and security interests in inter alia, the Debtor’s interest in the Real

Property, the leases, rents, reviews and reserves from the Real Property and all of the Borrowers’

personal property and general intangibles including without limitation accounts (collectively, the




4
         A copy of the Texas Comptroller’s claim is annexed hereto as Exhibit 2.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 5 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 6 of 28




“Personal Property”), and the proceeds thereof. A copy of the Deed of Trust is annexed as Exhibit

D to the Proof of Claim.

         17.       The Deed of Trust was recorded in the Harris County Clerk’s office (the “Official

Records”) on July 26, 2013 as Document No. 20130375701. Id.

         18.       The Secured Noteholder perfected its security interest in the Debtor’s Personal

Property pursuant to the UCC financing statements which are included in Exhibit G to the Proof

of Claim.

         19.       On or about August 6, 2013, the Original Lender assigned, among other things, the

Note and Deed of Trust to the Secured Noteholder pursuant to among other things, an allonge and

Assignment of Deed of Trust, Assignment of Leases and Rents and Security Agreement (the

“Assignment of Deed of Trust”), which was recorded in the Official Records on September 24,

2013 as Document Number 20130488527. A copy of the Assignment of Deed of Trust is annexed

as Exhibit E to the Proof of Claim.

         20.       The Secured Noteholder is the current owner and holder of the Note and beneficiary

under the Deed of Trust, and all other documents executed in connection with the Loan (“Loan

Documents”). (Hilke Dec. at ¶ 10.)

                           The Amount Of The Secured Noteholder’s Claim

         21.       On October 6, 2020, the Secured Noteholder filed its proof of claim (the “Proof of

Claim”) in the Debtor’s bankruptcy case. (Exhibit 7). The amount of the Secured Noteholder’s

claim as of the Petition Date was $2,890,385.97, which is broken down as follows:

                           Principal                    $2,453,891.27
                           Interest                     $ 65,636.40
                           Default Interest             $ 41,988.80
                           Prepayment Premium           $ 273,372.00
                           Late Fees                    $    9,968.54
                           Special Servicing Fees       $    1.589.21
                           Liquidation Fees             $ 28,065.98
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 6 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 7 of 28




                           Interest On Advances         $    1,336.31
                           UCC Filing Fee               $      114.13
                           Appraisal Fee                $    5,000.00
                           Legal Fee                    $    9,053.25
                           Pay Off Processing Fee       $      400.00
                           Total                        $2,890,385.97

(Exhibit A to Proof of Claim). Annexed hereto as Exhibit 8 is a loan history which shows

payments and credits on the Loan through the Petition Date. (Hilke Dec. at ¶ 12.)

         22.       Subsequent to the Petition Date, the Debtor has incurred legal fees and servicing

fee of an additional $44,910.73 ($42,865.81 in legal fees and expenses and $2,044.92 in servicing

fees) through December 31, 2020, and is continuing to incur such fees and expenses, along with

interest at the default rate. (Hilke Dec. at ¶ 13.)

         23.       The Debtor has filed an objection to the amount of the Secured Noteholder’s claim.

[Dkt. No. 107]. A hearing on this claim objection is scheduled for February 17, 2021.

                              The Reserves Under The Loan Agreement

         24.       The Loan Agreement between the Debtor and Secured Noteholder mandates the

posting of certain reserves by the Debtor with the Secured Noteholder. (Hilke Dec. at ¶ 14).

         25.       Section 9.2 of the Loan Agreement provides that the Debtor shall fund a

Replacement Reserve Account in the amount of $275,000. (Loan Agreement at § 9.2). The

purpose of the Replacement Reserve Account is to fund “capital repairs, replacements and

improvements including the replacement of FF&E necessary to keep the Property in good order

and repair and in a good marketable condition and in compliance with the Franchise Agreement

or prevent deterioration of the Property” during the course of the Loan. (Loan Agreement at §

9.2(a)). The Loan Agreement provides that funds not used for such purposes shall be disbursed to

the Debtor upon the earliest of the Loan being paid in full, or the release of the Secured

Noteholder’s lien on the Real Estate. (Loan Agreement at § 9.2(c); Hilke Dec. at ¶ 15).

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 7 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 8 of 28




         26.       Section 9.4 of the Loan Agreement provides for the Debtor’s payment of tax and

insurance reserves. (Loan Agreement at § 9.4; Hilke Dec at ¶ 16)

         27.       The Secured Noteholder is holding: (i) $275,920.70 in the Replacement Reserve

Account; (ii) $0 in the real estate taxes reserve (which is the amount after the payment of real estate

taxes in January 2021); and (iii) $0 in the insurance reserve (after payment of the Debtor’s property

insurance in January 2021). (Hilke Dec. at ¶ 17).

                                            The Guaranty

         28.       The Debtor’s obligations under the Loan are also secured by a guaranty of the

Debtor’s principal – Ben Mousavi (“Mousavi”). An action by the Secured Noteholder against

Mousavi to collect upon the Guaranty is currently pending before the United States District Court

for the Southern District of Texas. (Case No. 4-20-CV-03290) (Hilke Dec. at ¶ 18).

                          The Debtor’s Breaches Under The Loan And Its
                      Substantial Improper Pre-Petition Transfers To Affiliates

         29.       The Debtor breached its obligations under the Loan by failing to make its required

monthly payments of $41,032.36 to the Secured Noteholder pursuant to the terms of the Loan

Agreement for April through August 2020. (Hilke Dec. at ¶ 19).

         30.       Additionally, § 6.1(a)(vii) of the Loan Agreement provides that the Debtor may not

“incur any debt, secured or unsecured, direct or contingent” other than the Secured Noteholder

Loan or Permitted Debt. Neither the SBA Loan, nor the PPP Loan fall within the Loan

Agreement’s definition of Permitted Debt. The Debtor did not obtain the Secured Noteholder’s

consent prior to entering into the SBA Loan or PPP Loan. Therefore, the Debtor breached §

6.1(a)(vii) of the Loan Agreement by entering into the SBA Loan and PPP Loan without obtaining

the Secured Noteholder’s written consent. (Hilke Dec. at ¶ 20).



SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 8 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 9 of 28




         31.       In addition to the aforementioned defaults, the Debtor made substantial improper

pre-petition transfers to affiliates in express violation of its obligations under the Loan Agreement.

The Secured Noteholder did not learn of these improper transfer until after the Petition Date.

(Hilke Dec. at ¶ 21).

         32.       For example, § 6.19(a)(xii) of the Loan Agreement prohibits the Debtor from

loaning moneys to affiliates. However, according to the Statement of Financial Affairs filed by

the Debtor in this case, within the ninety-day period prior to the Petition Date, and at a time it was

in payment default to the Secured Noteholder, the Debtor loaned $49,047.00 to an affiliate of

the Debtor (Keivan’s Development & Construction) for the construction of a hotel owned by a

non-debtor entity. See Debtor’s Statement of Financial Affairs [Dkt. No. 40 at p. 24].5


5
          A copy of the Debtor’s Statement of Financial Affairs and amendments [Dkt. Nos. 41, 72, 102] are annexed
hereto as Exhibit 13. The Debtor subsequently amended its Statement of Financial Affairs to change its position and
the debtor now asserts that the transfers of such funds by the Debtor to its affiliate were not loans. However, this
position is wholly inconsistent with the testimony of the Debtor’s principal at the 341 Meeting in this case. See 341
Tr. at p. 43 (“MR. ZABARAUSKAS: SO you loaned – okay. You loaned the money to Keivans Development and
Construction? MR. MOUSAVI: That’s correct. Yes sir. Which is going to pay back us next three months. Pay start
in December.”) Based upon information and belief, these affiliate loans have not been repaid.

         At the 341 Meeting, Mr. Mousavi also originally testified that the funds that were loaned by the Debtor to
Keivans Development and Construction were funds loaned to the Debtor by the SBA. See 341 Tr. At 42 (“So for that
reason, I borrow money from the company. Which is the – SBA Loan to pay them a portion of the money. “)
Apparently realizing the potential adverse legal ramifications of using proceeds from an SBA Loan to fund
construction for a non-borrower entity’s hotel, Mr. Mousavi quickly attempted to back-track from that position at the
341 Meeting when he testified:

         MR: ZABARAUSKAS: Okay. So wait a minute – so these payments – these monies, the 36,000 and
         change and 12,560, those were monies you received from the SBA Loan?
         MR BEN MOUSAVI: No, no, no, no, no, no.
         MR. ZABARAUSKAS: Okay.
         MR. BEN MOUSAVI: That’s the money I received from the loan and able to use that to pay that – that
         balance I do have with those companies.
         MR. ZABARAUSKAS: So wait a minute. So you got the money from the SBA.
         MR. WENTWORTH: Let me – let me –
         MR. ZABARAUSKAS: Did you use the money that you got from the SBA to make these two payments?
         MR. BEN MOUSAVI: No. It’s – It’s not – I use the SBA loan because the money go to the corporation.
         MR. ZABARAUSKAS: Right.
         MR. BEN MOUSAVI: I use corporation money to pay that bill. The loan – it was a loan.

(341 Meeting Tr. At p. 42-43.)

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 9 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 10 of 28




         33.       According to a balance sheet (the “Balance Sheet”) filed by the Debtor with the

Court, as of the Petition Date, the Debtor was owed $1,325,999 in receivables from affiliates,

consisting of: (i) $1,114,111 from Keivans Capital Partners; (ii) $100,000 from Keivans

Development; (ii) $10,650 from Comfort Inn; (iv) $16,238 from Hilton6; and (v) $85,000 from

Mousavi. [Dkt. No. 3]. A copy of the Balance Sheet is annexed hereto as Exhibit 3.

         34.       Furthermore, § 6.19(a)(v) of the Loan Agreement prohibits the Debtor from making

“any investment” in another entity, and § 6.19(a)(ii) prohibits the Debtor from acquiring or owning

any assets other than its interest in the Real Property and “such incidental Personal Property as

may be necessary for the ownership and operation of the [Real] Property.” The Debtor breached

§§ 6.19(v) and 6.19(a)(ii) of the Loan Agreement by investing $1,164,111 in two affiliated entities

which owns their own hotels. See Amended Schedules [Dkt. No. 70], a copy of which is annexed

hereto as Exhibit 15, at p. 3.7

         35.       On July 27, 2020, the Secured Noteholder sent a notice of default to the Debtor

pursuant to the terms of the Loan Agreement. (Hilke Dec. at ¶ 25).

                       The Debtors’ Post-Petition Performance And Projections

         36.       The Debtor’s post-petition operations have been insufficient to pay operating

expenses, debt service, real estate taxes and insurance reserves. (Hilke Dec. at ¶ 26).

         37.       The Debtor refused to provide for the payment of adequate protection to the

Secured Noteholder, or for the payment of taxes and insurance reserves in connection with the

initial cash collateral order entered in this case, which governed the four month period from

September 1, 2020 through December 31, 2020. [Dkt. No. 49]. (Hilke Dec. at ¶ 27)



6
        The Hilton and Comfort Inn receivables are apparently also hotels owned by Mousavi.
7
        The Debtor’s Amended Schedules of Assets do not explain what interest the Debtor received for this
$1,500,000 investment. See Amended Schedules of Assets [Dkt. No. 70] at p. 3.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 10 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 11 of 28




         38.       Thus, while the Debtors’ monthly operating reports purport to show positive net

income of $20,641.00, $25,372.95 and $15,638.00 for September, October and November 2020

[Dkt. No. 110 at p. 7], net income for each of those months would have been negative had the

Debtor been required to pay debt service and tax and insurance reserves to the Secured

Noteholder.8 (Hilke Dec. at ¶ 27).

         39.       Moreover, the Debtor’s monthly operating report for December 2020 shows that

the Debtor posted a loss of $27,521.48, again, without even taking into account debt service and

tax and insurance reserves. [Dkt. No. 110 at p. 7]. (Hilke Dec. at ¶ 28).

         40.       The Debtor’s budget under the Amended Agreed Cash Collateral Order projects

negative cash flow of $7,255.71 in January 2021 and positive cash flow of only $5,733 in February

2021, each without taking into account debt service, and real estate and insurance reserves. [Dkt.

No. 94 at p. 4].9

         41.       Despite these disappointing results, the Debtor’s projections for operations under

the Plan project that the Debtor will have positive cash-flow of $31,336, $35,391 and $39,445 in

March, April and May respectively. [Dkt. No. 104-3]. These projections are wholly inconsistent

with the Debtor’s actual operations.

                                               The Debtor’s Plan

         42.       On January 15, 2021, the Debtor filed its plan of reorganization (the “Plan”) [Dkt.

No. 105] and disclosure statement (the “Disclosure Statement”) [Dkt. No. 106]. A copy of the

Plan is annexed hereto as Exhibit 9. A copy of the Disclosure Statement is annexed hereto as

Exhibit 10.


8
         In December 2020, the parties submitted an Amended Agreed Cash Collateral Order, which was entered by
the Court. This order requires the Debtor to transfer all cash in its debtor-in-possession account in excess of $75,000
at the end of the month to the Secured Noteholder. [Dkt. No. 94 at ¶ 3].
9
  A copy of the Amended Agreed Cash Collateral order is annexed hereto as Exhibit 16.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 11 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 12 of 28




         43.       On January 19, 2021, the Court entered an order conditionally approving the

Disclosure Statement, and scheduling a combined hearing on March 3, 2021 with respect to final

approval of the Disclosure Statement and confirmation of the Plan. [Dkt. No. 109].

         44.       The Plan contains five classes of claims, consisting of: (i) Ad Valorem Tax Claims,

which were paid in full by the Secured Noteholder pursuant to the Amended Agreed Cash

Collateral Order [Dkt. No. 94 at ¶ 4; Hilke Dec. at ¶ 28, fn 1]; (ii) the Secured Noteholder’s Claim,

which is impaired; (iii) the SBA Claim, which is unimpaired; (iv) Hilton’s cure claim arising from

the Debtor’s assumption of the Franchise Agreement, which under Fifth Circuit authority is an

administrative claim and not entitled to vote on the Plan; and (v) general unsecured claims, of

which there are none.

         45.       With respect to the Secured Noteholder, the Plan provides that: (i) the Secured

Noteholder’s claim will be fixed at $2,533,542.38 (as opposed to $2,890,385.97 as set forth in the

Proof of Claim) plus post-petition interest at the non-default contract rate plus reasonable legal

fees and expenses minus payments received by the Secured Noteholder post-petition; (ii) the

Secured Noteholder’s claim will be amortized over a thirty-year period (as opposed to a fifteen

year period as provided in the Loan Agreement); (iii) the Secured Noteholder will receive monthly

payments with a balloon payment of approximately $2,443,188.23 due on August 1, 2023; (iv) the

Secured Noteholder is required to turnover to the Debtor all funds in the Reserve Replacement

Account which are in excess of $100,000; and (v) the Secured Noteholder’s Guaranty Action is

stayed until such time that the Debtor defaults under the Plan, and fails to cure such default. (Plan

at § 4.4).

         46.       The Secured Noteholder opposes the Plan and will be voting to reject the Plan, as

well as any other plan filed by the Debtor in this case.


SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 12 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 13 of 28




         47.       Additionally, as set forth in more detail below, the Plan is not confirmable over the

Secured Noteholder’s objection for a variety of reasons, including that:

                   (i) the Debtor cannot obtain an impaired accepting class of claim to vote in favor
                   of the Plan as required by § 1129(a)(10) of the Bankruptcy Code;

                   (ii) the Plan’s requirement that the Secured Noteholder turn over funds from
                   the Replacement Reserve Account to the Debtor is impermissible; and

                   (iii) the Plan is not feasible.10

                                            The Lift Stay Motion

         48.       On January 25, 2021, the Secured Noteholder filed the instant motion seeking relief

from the automatic stay.

                      The Court Should Vacate The Automatic Stay
        As To The Secured Noteholder For Cause Under Bankruptcy Code § 362(d)(1)

         49.       Section 362(d) of the Bankruptcy Code provides in pertinent part:

                   On request of a party in interest and after notice and a hearing, the
                   court shall grant relief from the stay provided under subsection (a)
                   of this section, such as by terminating, annulling or modifying or
                   conditioning such stay –

                   (1)     for cause, including the lack of adequate protection of an
                           interest in property of such party in interest…

         50.       Pursuant to § 362(g) of the Bankruptcy Code, the debtor bears the burden of

establishing that cause does not exist for relief from stay under § 362(d)(1). See, e.g., In re

Hallwood Energy, L.P., 2009 WL 1917418 at *4 (Banker. N.D. Tex. 2009); In re Northwest

Timberline Enterprises, Inc., 348 B.R. 412, 430 (Banker. N.D. Tex. 2006).

         51.       Because the term “cause” is undefined in the Bankruptcy Code, courts must

determine cause on a case-by-case basis based upon the totality of the circumstances.



10
         The Secured Noteholder submits that there are additional reasons why the Plan cannot be confirmed, which
will be set forth in its objection to confirmation of the Plan, including that the Plan contains an improper post-
confirmation stay of the Secured Noteholder’s Guaranty Action against the Debtor’s principal. See Plan at § 11.6.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 13 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 14 of 28




In re Reitnauer, 152 F.3d 341, 343 & fn 4 (5th Cir. 1998); In re WGMJR, Inc., 435 B.R. 423, 432

(Bankr. S.D. Tex. 2010).

         52.       Courts have found cause for granting stay relief where the debtor is unable to

effectuate a plan. See, e.g., In re Edwards, 2019 WL 1458872, at *1 (Bankr. D. Conn. 2019)

(lifting the automatic stay under 362(d)(1) and (4) for, inter alia, proposing a patently

unconfirmable plan); In re MDM Golf of Gillette Ridge, LLC, 2014 WL 7359077, at *7 (Bankr.

D. Conn. Dec. 23, 2014) (lifting the automatic stay under 362(d)(1) and 362(d)(3) because the

debtor’s plan was not feasible or confirmable).

         53.       As set forth below, the Plan is not confirmable. Accordingly, cause exists under

Bankruptcy Code § 362(d)(1) to grant the Secured Noteholder relief from the automatic stay.

                   1.      The Debtor Cannot Obtain An Impaired Class Of Claims To
                           Accept Its Plan As Required By Bankruptcy Code § 1129(a)(10)

         54.       The Debtor cannot effectuate a plan in this case because it cannot satisfy

Bankruptcy Code § 1129(a)(10)’s requirement that a plan of reorganization be accepted by at least

one impaired class of claims, not including the votes of insiders. 11 U.S.C. § 1129(a)(10).

         55.       In the instant case the Plan states that it contains four impaired classes of claims:

(i) Class 1, consisting of Ad Valorem Tax Claims; (ii) Class 2, consisting of the Secured

Noteholder’s claim; (iii) Class 4, consisting of Hilton’s cure claim under the Franchise Agreement;

and (iv) Class 5, consisting of general unsecured claims.

         56.       Class 1 cannot be an impaired accepting class because the only Ad Valorem Tax

Claim was the real estate taxes on the Real Property, which were paid by the Secured Noteholder

pursuant to the terms of the Amended Agreed Cash Collateral Order. (Hilke Dec. at ¶ 28, fn 1).

         57.       Class 2 is the Secured Noteholder’s claim, and the Secured Noteholder will not

accept the Plan, or any other plan filed by the Debtor. (Hilke Dec. at ¶ 35).

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 14 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 15 of 28




         58.       Class 4, consisting of Hilton’s cure claim in connection with the Franchise

Agreement, cannot as a matter of law be an impaired accepting class of claims within the meaning

of Bankruptcy Code § 1129(a)(10) because the Fifth Circuit has held that claims pursuant to

contracts that are being assumed are administrative in nature and therefore are ineligible to vote to

accept or reject a plan.

         59.       In In re Greystone, 995 F.3d 1274, 1281 (5th Cir. 1991), in addressing a class of

claim under leases, (whose requirement for assumption or rejection under § 365 is identical to the

treatment of executory contracts), held:

                   A debtor in Chapter 11 must either assume or reject its leases with third
                   parties. 11 U.S.C. § 365. If the debtor does neither, the leases continue in
                   effect and the lessees have no provable claim against the bankruptcy estate.
                   See Matter of Whitcomb & Keller Mortgage Co., 715 F.2d 375, 378–79 (7th
                   Cir.1983); In re Cochise College Park, Inc., 703 F.2d 1339, 1352 (9th
                   Cir.1983). Under the Code, only creditors are entitled to vote on a plan of
                   reorganization. See 11 U.S.C. § 1126(c). A party to a lease is considered a
                   “creditor” who is allowed to vote, 11 U.S.C. § 1126(c), only when the party
                   has a claim against the estate that arises from rejection of a lease. In re
                   Perdido Motel Group, Inc., 101 B.R. 289, 293–94 (Bankr.N.D.Ala.1989).
                   If, however, the debtor expressly assumes a lease, the lessee has no
                   “claim” against the debtor under § 1126(a). See 11 U.S.C. §§ 365(g),
                   502(g). The rights created by assumption of the lease constitute a
                   post-petition administrative claim under section 503(b)(1)(A) of the
                   Code. LJC Corp. v. Boyle, 768 F.2d 1489, 1494 n. 6 (D.C.Cir.1985). The
                   holder of such a claim is not entitled to vote on a plan of reorganization.
                   11 U.S.C. § 1126(a); In re Distrigas Corp., 66 B.R. 382, 385–86
                   (Bankr.D.Mass.1986). Here, Greystone never rejected its leases with the
                   tenants. There is thus no support for the assertion that the tenants’ “claims”
                   entitled them to vote on Greystone’s Plan.

(emphasis supplied). See also In re Bakarat, 99 F.3d 1520, 1528 (9th Cir. 1520, 1528 (9th

1996)( “The obligations assumed by the debtor under the continued leases constitute post-

petition administrative claims under §503(b)(1)(A).”)

         60.       In the instant case, since the Plan provides for the Debtor’s assumption of the

Franchise Agreement, Hilton’s cure claim under such agreement is an administrative expense

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 15 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 16 of 28




claim under § 503 of the Bankruptcy Code and therefore ineligible to vote on the Plan.

Accordingly, Hilton’s cure claim cannot constitute an impaired accepting class of claims under §

1129(a)(10).11

         61.       Finally, Class 5, allegedly consisting of unsecured claims, cannot constitute an

impaired accepting class of claims. The only purported general unsecured claims are the PPP Loan

and the $699.38 penalty portion of the Texas Comptroller’s claim relating to unpaid franchise

taxes. Neither of these claims are valid general unsecured claims because: (i) the PPP Loan is

subject to full forgiveness under the PPP Loan Program; and (ii) the $699.38 penalty claim filed

by the Texas Comptroller is actually a priority claim.

         62.       First, the PPP Lender does not hold a valid claim in this case, According to

Debtor’s counsel, the PPP Lender sent a communication to the Debtor stating: “We are pleased to

inform you that the SBA has approved your PPP forgiveness application, but you have a partial

balance of ($10,000) remaining that was not forgiven, due to the SBA’s deduction of your EIDL

advance from your loan forgiveness amount.” See January 20, 2021 email from Debtor’s counsel,

a copy of which is annexed hereto as Exhibit 11.

         63.       However, on December 27, 2020, the Economic Aid to Hard-Hit Small Businesses,

Nonprofits and Venues Act was signed into law (the “Economic Aid Act”). The Economic Aid

Act repealed the exception of EIDL Advances from loan forgiveness under the PPP Loan Program,

and the $10,000 EIDL is now fully forgiven.




11
          This is also consistent with Bankruptcy Code § 1123(a)(1) which provides that a plan shall “designate
classes of claims, other than claims specified in section 507(a)(2), 507(a)(3), or 507(a)(8) of this title.”
(emphasis supplied). See In re Distrigas Corp., 66 B.R. 382, 385 *Bank. D. Mass. 1986)(“Congress never intended
administrative clams to vote on the plan and illustrated that intent by specifically excluding administrative claims as
constituting a class.”)
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 16 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 17 of 28




         64.       This legal point is acknowledged in a January 8, 2021 SBA Procedural Notice

which states:

                   Section 1110(e)(6) of the Coronavirus Aid Relief, and Economic Security
                   Act (CARES Act) required SBA to deduct the amount of any Economic
                   Injury Disaster Loan (EIDL) Advance received by a PPP borrower from the
                   PPP loan forgiveness payment remitted by the SBA to the PPP lender. On
                   October 2, 2020, SBA began remitting forgiveness payments to PPP lender,
                   with the required EIDL Advance deductions. On December 27, 2020, the
                   President signed the Economic Aid to Hard-Hit Small Businesses,
                   Nonprofits and Venues Act (Economic Aid Act), which repealed Section
                   1110(e)(6) of the Cares Act.12
                                                      …
                   For those loans where SBA remitted a forgiveness payment to a PPP
                   lender that was reduced by an EIDL Advance, SBA will automatically
                   remit a reconciliation payment to the PPP lender for the previously
                   deducted EIDL Advance amount, plus interest through the remittance
                   date.

See SBA Procedural Notice, a copy of which is annexed hereto as Exhibit 12. (emphasis

supplied).

         65.       As a result, the PPP Lender does not hold a general unsecured claim in this case.

See 15 U.S.C. § 9005(c)(1)(“Amounts which have been forgiven under this section shall be

considered canceled indebtedness by a lender authorized under section 636(a) of this title.”)

         66.       The only other purported general unsecured claim against the Debtor relates to a

claim filed by the Texas Comptroller based upon the Debtor’s failure to timely file and pay its

2020 Texas franchise taxes. The Texas Comptroller filed a claim for $7,693.20, consisting of a

$6,993.82 priority claim, and a $699.38 penalty, which was erroneously filed as a general

unsecured claim, rather than a priority claim. Priority claims are ineligible to vote on a plan of

reorganization. See, e.g., In re Bryson Properties XVIII, 961 F.2d 496, 501 fn 8 (4th Cir.




12
         See Section 333 of the Economic Aid Act.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 17 OF 27
516952.000448 24571240.2
         Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 18 of 28




1992)(“priority tax claimants, which receive preferential treatment under § 1129(a)(9)(C), are not

an impaired class that can accept a plan and bind other truly impaired creditors to a cram down.”)

         67.       Bankruptcy Code § 507(a)(8) provides that a penalty assessed in connection with a

priority tax claim is also entitled to priority status to the extent that it constitutes “compensation

for actual pecuniary loss.” 11 U.S.C. § 507(a)(8).

         68.       In re Colonial Bancgroup, Inc., 2012 Bankr. LEXIS 3004 (Bankr. M.D. Ala.

February 3, 2012) is directly on point.13 In Colonial Bancgroup, the court addressed the priority

status of a penalty assessed in connection with the debtor’s failure to timely pay its Texas franchise

taxes.

         69.       In determining that certain penalties assessed by the State of Texas were

compensatory in nature and therefore entitled to priority status, the Colonial Bancgroup court held:

                   Tax penalties enjoy priority status under only if they are in compensation
                   for actual pecuniary loss. The statute provides:

                   (8) Eighth, allowed unsecured claims of governmental units, only to the
                   extent that such claims are for—
                   (G) a penalty related to a claim of a kind specified in this paragraph and in
                   compensation for actual pecuniary loss.

                   11 U.S.C. § 507(a)(8)(G). When a taxing authority assesses both penalties
                   and interest, “it is questionable that a compensatory role should be assigned
                   to these penalties in light of the fact that interest is additionally charged.
                   The pecuniary loss … is the loss of the use of the tax money.”

                   However, under Texas law, interest does not accrue on delinquent taxes
                   for the first 60 days following the due date. Tex. Tax Code Ann, §
                   111.060(c). Therefore, the penalty may be considered compensation for
                   pecuniary loss during that 60-day period in which interest did not
                   accrue.

(citations omitted; emphasis supplied).




13
         A copy of the Colonial Bancgroup case is annexed hereto as Exhibit 18.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 18 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 19 of 28




         70.       In the instant case, the Texas Comptroller filed a claim for $6,993.82 for unpaid

franchise taxes and a $699.38 penalty, which is the ten percent penalty for failure to timely pay

the taxes within thirty days after they became due as provided in Texas Tax Code § 111.061. See

Tex. Tax Code § 111.061 (“a penalty of five percent of the tax due shall be imposed on a person

who fails to pay a tax imposed or file a report required by Title 2 or 3 of this Code when due, and,

if the person fails to file the report or pay the tax within 30 days after the day on which the tax or

report is due, an additional five percent penalty shall be imposed.”)

         71.       As discussed in the Colonial Bancgroup case, interest did not accrue on the unpaid

franchise taxes during the sixty day period after they were due. Tex. Tax. Code. Ann. §

111.060(c)(“delinquent taxes draw interest beginning 60 days after the due date.”) Therefore, for

the same reasons set forth in the Colonial Bancgroup case, the Texas Comptroller’s $699.38

penalty claim in this case is compensation for pecuniary loss because the tax claim was not

accruing interest during the time period that the penalty was assessed. The $699.38 penalty

associated with the Texas Comptroller’s franchise tax claim is a priority claim, and not a general

unsecured claim. Therefore, the Texas Comptroller cannot vote the $699.38 penalty as a general

unsecured claim under the Plan.14


14
          Alternatively, even if the $699.38 penalty claim was a general unsecured claim, courts reject attempts by
debtors to use a de minimis claim to cram down a substantial secured claim in a Chapter 11 case. This is consistent
with the Fifth Circuit’s holding that “technical compliance” with the requirements of the cram down provisions of
the Bankruptcy Code does not mean that a plan is “fair and equitable” to, and may be cram downed on, a dissenting
secured noteholder. See, e.g., In re Sandy Ridge Development Corp., 881 F,2d 1346, 1352 (5th 1989)(“simple
technical compliance with the requirements of § 1129(b)(2) does not assure that the plan is fair and equitable.
Instead, this section merely sets minimal standards that a plan must meet and does not require that ‘every plan not
prohibited be approved’) citing In re D & F Construction Corp., 865 F.2d 673, 675 (5th 1989). See also In re
Franklin Mortg. & Inv. Co., 143 B.R. 295, 300 (Bankr. D.C. 1992)(allowing the vote of a claim that is less than
$5,000 to cram down a $2,250,000 secured claim “would be a true case of the tail wagging the dog.”); In re Willows
Convalescent Centers L.P., 151 B.R. 220, 223 (D. Minn. 1991)($1,400 claim could not be used to cram down plan).

         Additionally, reliance upon a $699.39 claim to cram down the Secured Noteholder’s approximately
$2,900,00 secured claim would also violate Bankruptcy Code § 1129(a)(3)’s requirement that the Plan be proposed
in good faith. See, e.g., In re Village Green I, GP, 811 F,3d 816, 819 (6th Cir. 2015)(Debtor’s plan which impaired
$2,400 claim that debtor had sufficient cash on hand to pay was filed in bad faith in violation of Bankruptcy Code §
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 19 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 20 of 28




          72.      Accordingly, the Plan cannot be confirmed because there is no impaired class of

claims to vote in favor of the Plan.

                   2.      The Plan Is Not Confirmable Because The Secured Noteholder
                           Can Not Be Required To Turn Over Funds From The
                           Replacement Reserve Account To The Debtor For Its Use Under
                           The Plan

          73.      The Plan also cannot be confirmed because it does not comply with the applicable

provisions of the Bankruptcy Code as required by Bankruptcy Code § 1129(a)(1). The Plan

improperly seeks to require the Secured Noteholder to turn over in excess of $100,000 held in the

Replacement Reserve Account to the Debtor to funds operations or make payments under the

Plan.15

          74.      In In re Square 67 Ltd. Partnership, 2012 WL 5842672 at (Bankr. N.D. Tex. 2012),

the Court stated:

                   “[t]he general rule regrading estate property is that the estate is entitled to
                   the same rights that the debtor held prior to the filing of the bankruptcy.”
                   See In re Dolphin Titan Int’l, Inc., 93 B.R. 508, 512 (Bankr. S.D. Tex.
                   1988)(citing Bank of Marin v. England, 385 U.S. 99, 87 S. Ct. 274, 17
                   L.Ed.2ed (1966)). It follows that if a debtor, such as the Debtor in this case,
                   lacks the right to possess or use property at the commencement of a case,
                   then the debtor cannot use a turnover action to create such rights. See In re
                   Lauria, 243 B.R. 705, 709 (Bankr. N.D. Ill. 2000).

          75.      In the Square 67 case, the Court held that the debtor was not entitled to a turnover

of reserves held by its lender because “[b]ased upon the terms agreed to by the parties, the Debtor

did not have the right to control the reserves funds when the bankruptcy case was filed.” Id.




1129(a)(3)); In re Phoenix Premier Properties, LLC, 2012 WL 2389955 at *2 (D. Ariz. 2012)(“under 11 U.S.C. §
1129(a)(3), a plan must be submitted in good faith. Where a claim, has been impaired only to force a cram down,
the proposed plan is not in harmony with the general purpose of the Act and is indicative of bad faith.”).
15
         The Plan requires the Secured Noteholder to turn over all funds in the Replacement Reserve Account in
excess of $100,000. (Plan at § 4.4; As of January 19, 2021, there was $275,970.70 in the Replacement Reserve
Account. (Hilke Dec. at ¶ 17).
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 20 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 21 of 28




         76.       Other courts have similarly denied a debtor or trustee’s request for the turnover of

reserve accounts which the Debtor did not have a right to access prior to its bankruptcy filing. In

re Dolphin Titan Int’l, 93 B.R. 508, 512 (Bankr. S.D. Tex. 1988)(holding that Debtor was not

entitled to turnover of funds where debtor only had a contingent right to excess funds in the future);

In re Amco Products, Inc., 50 B.R. 723, 725 (W.D. Mo. 1983)(holding that trustee was not entitled

to funds in a reserve account which the debtor had no right to access prior to bankruptcy filing).

         77.       In the instant case, the Debtor had no right to access the Replacement Reserve

Account prior to the Petition Date. The funds in the Replacement Reserve Account may only be

used for Replacements as defined in the Loan Agreement. (Loan Agreement at § 9.2). The Debtor

has no right to the funds in the Replacement Reserve Account until the Loan is paid in full. (Loan

Agreement at § 9.2(c), § 9.8(c)).16

         78.       Additionally, § 553 of the Bankruptcy Code prohibits a plan from impairing a

creditor’s right to set-off. See Bankruptcy Code § 553(a)(“Except as otherwise provided in this

section and in sections 362 and 363 of this title, this title does not affect the right of a creditor to

offset a mutual debt owing by such creditor to the debtor that arose before the commencement of

the case under this title against a claim of such creditor against the debtor that arose before the




16
         Loan Agreement § 9.2(c) provides:

                   All sums on deposit in the Replacement Reserve Account shall be disbursed to Borrower
                   upon the earliest to occur of; (i) payment in full of the Debtor or (ii) the release of the Lien
                   of the Mortgager and all related obligations in accordance with the terms of this Agreement
                   and the other Loan Documents, provided no Event of Default is then continuing,

         Section 9.8(c) of the Loan Agreement provides, in part:

                   Borrower shall have no right of withdrawal from the Reserve Accounts or any other right
                   or power with respect to the Reserve Accounts or any or all of the Reserve Funds now or
                   hereafter deposited in the Reserve Accounts, except as expressly provided in this
                   Agreement.

SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 21 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 22 of 28




commencement of the case”). See also In re Ronnie Dowdy, Inc., 314 B.R. 182 (Bankr E.D. Ark.

2004)(noting that Chapter 11 plan could not affect creditor’s setoff right)

         79.       In the instant case, § 9.8(b) of the Loan Agreement provides that the Secured

Noteholder has a first priority security interest in the funds in the Replacement Reserve Account.

(Loan Agreement at § 9.8(b)).17

         80.       Section 9.8(f) of the Loan Agreement and § 8.2(j) of the Leasehold Deed of Trust

give the Secured Lender, in the event of default, the right to set-off against any reserves that it is

holding. See Loan Agreement at § 9.8(f)(in event of default “Lender may use and disburse the

Reserve Funds” for, inter alia, repayment of the Loan, reimbursement of the Secured Noteholder

“for all losses, fees, costs and expenses (including without limitation reasonable legal fees),”

payment of any amount expended in exercising its rights and remedies, payment of any amount as

required or permitted by the Loan Agreement or any other purpose provided under the Loan

Agreement.”) See also Leasehold Deed of Trust at § 8.1(j)(upon event of default, Secured

Noteholder may “apply any sums then deposited or held in escrow or otherwise by or on behalf of

the Lender in accordance with the terms of the Loan Agreement, this Security Agreement or any

other Loan Document…”)

         81.       Therefore, the Plan’s requirement that the Secured Noteholder turnover funds from

the Replacement Reserve Account to the Debtor impermissibly impairs the Secured Noteholder’s

set-off rights under Bankruptcy Code § 553 and its security interest in the funds in the Replacement


17
         Section 9.8(b) of the Loan Agreement provides, in part:

                   Borrower grants to Lender a first-priority perfected security interest in, and assigns and
                   pledges to Lender, each of the Reserve Accounts and any all Reserve Funds now or
                   hereafter deposited in the Reserve Accounts as additional security for payment of the Debt,
                   Unless expended or applied in accordance herewith, the Reserve Accounts and the Reserve
                   Funds shall constitute additional security for the Debt. The provisions of this Section 9.8
                   are intended to give Lender “control” of the Reserve Accounts within the meaning of the
                   U.C.C.
SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 22 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 23 of 28




Reserve Account. As a result, the Plan does not comply “with the applicable provisions of title

11” as required for plan confirmation under Bankruptcy Code § 1129(a)(1), and the Plan cannot

be confirmed.

         3.        The Debtor Can Not Propose A Feasible Plan

         82.       The Debtor also cannot propose a plan which satisfies the feasibility requirement

for confirmation under Bankruptcy Code § 1129(11). “The feasibility test contemplates the

probability of actual performance of the provisions of the plan, and whether things can be done as

a practical matter under the facts. See, e.g., In re M & S Assocs., 138 B.R. 845, 849 (Bankr. W.D.

Tex. 1992).

         83.       As noted by the Fifth Circuit:

                   When operating revenues fund a plan, a debtor’s past and present financial
                   records are probative of the plan’s feasibility. In re Hobbie-Diamond Cattle
                   Co., 89 B.R, 856, 858 (Bankr. D. Mont. 1988)… Speculative, conjectural
                   or unrealistic projections by Debtor cannot support Debtor’s production of
                   future performance. In re Merrimack Valley Oil Co., Inc., 32 B.R. 485, 488
                   (Bankr. D. Mass. 1983)

         84.       Additionally, “the proponent must prove that the debtor will have available credit

and the ability to meet capital expenditures.” In re M&S Assocs., 138 B.R. 849 (Bankr. W.D>

Tex. 1992).

         85.       During this bankruptcy case, the Debtors have generated insufficient cash flow to

pay debt service, and real estate tax and insurance reserves. While the Debtors’ monthly operating

reports purport to show positive net income of $20,641.00, $25,372.95 and $15,638.00 for

September, October and November 2020 [Dkt. No. 110 at p. 7], net income for each of those

months would have been negative had the Debtor been required to pay debt service and tax and

insurance reserves to the Secured Noteholder. (Hilke Dec. at ¶ 27).



SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 23 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 24 of 28




         86.       Moreover, the Debtor’s monthly operating report for December 2020 shows that

the posted a loss of $27,521.48, again, without even taking into account debt service and tax and

insurance reserves. [Dkt. No. 110 at p. 7]. (Hilke Dec. at ¶ 28).

         87.       The Debtor’s budget under the Amended Agreed Cash Collateral Order projects

negative cash flow of $7,255.71 in January 2021 and positive cash flow of only $5,733 in February

2021, each without taking into account debt service, and real estate and insurance reserves. [Dkt.

No. 94 at p. 4]

         88.       Moreover, while the Debtor’s revenues for November and December 2020 were

$69,555 and $54,332, respectively [Dkt. No. 111 at p. 1], and the Debtor projected revenues of

$62,000 and $65,000 in January and February [Dkt. No. 94 at p. 4], the Debtor’s revenue

projections for May through November of this year according to its Disclosure Statement

inexplicably show revenues of $89,550 in March to $119,400 in November [Dkt. No. 104-3 at p.

1].

         89.       Additionally, the Plan requires the Debtor to pay an approximately $2,443,188.23

balloon payment to the Secured Noteholder on August 1, 2023. (Hilke Dec. at ¶ 32).

         90.       As part of its burden to establish feasibility of its Plan, the Debtor must demonstrate

how it will be able to make the balloon payment. However, the Debtor’s Disclosure Statement

contains no evidence as to how the Debtor would be able to make the substantial balloon payment

due to the Secured Noteholder under the Plan approximately two and half years from now.

         91.       Accordingly, the Debtor cannot propose a feasible, confirmable plan of

reorganization.




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 24 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 25 of 28




         92.       The Debtors are unable to effectuate a plan in this case within the meaning of

Bankruptcy Code. Therefore, the Secured Noteholder should be granted relief from the automatic

stay under Bankruptcy Code § 362(d)(1).

               Grounds Exist To Waive Bankruptcy Rule 4001(A)(3) Fourteen Days
                      Stay Upon Entry Of An Order Granting Stay Relief

         93.       Bankruptcy Rule 4001(a)(3) provides that “unless the court orders otherwise” an

order granting a movant relief from the automatic stay is stayed for a period of 14 days after entry

of the order. In light of the facts set forth above, the Court should waive Bankruptcy Rule

4001(a)(3)’s 14 day stay.

         WHEREFORE, the Court should grant the Motion and enter an order in the form annexed

hereto, vacating the automatic stay with respect to the Secured Noteholder to allow it to foreclose

on its Collateral, and to seek the appointment of a receiver in a state or federal court action.

DATED: January 25, 2021                        Respectfully submitted,

                                               THOMPSON & KNIGHT LLP

                                                       /s/ Bruce J. Zabarauskas
                                                       Bruce J. Zabarauskas
                                                       Texas Bar No. 24095654

                                               1722 Routh Street, Suite 1500
                                               Dallas, Texas 75201
                                               Telephone: 214-969-1700
                                               E-mail: bruce.zabarauskas@tklaw.com

                                               Attorneys for Deutsche Bank, National Trust as
                                               Trustee for the Benefit of Registered Holders of
                                               Morgan Stanley Bank of America Merrill Lynch
                                               Trust    2013-C11,      Commercial       Mortgage
                                               Pass-Through Certificates Series 2013 C-11




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 25 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 26 of 28




                 CERTIFICATION PURSUANT TO LOCAL RULE 4001-1(a)(1)

         On January 22, 2021, undersigned counsel for the Secured Noteholder spoke to Debtor’s

counsel Timothy Wentworth concerning the Secured Noteholder’s intent to such relief from the

automatic stay. Mr. Wentworth indicated that the Debtor opposed such relief.

                                                   /s/ Bruce J. Zabarauskas
                                                   Bruce J. Zabarauskas




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 26 OF 27
516952.000448 24571240.2
        Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 27 of 28




                                 CERTIFICATE OF SERVICE

         I hereby certify that on January 25, 2021, a true and correct copy of the foregoing has been
served: (i) on all parties entitled to service via this Court’s Case Management/Electronic Case
Filing System (“CM/ECF”); (ii) by first class mail on all parties listed on the attached service list;
and (iii) by Federal Express upon the Debtor and its counsel at the following addresses: (a) Keivans
Hospitality, Inc., Attn: Ben Mousavi, President, 22055 Katy Freeway, Katy, Texas 77450-1739;
(ii) Keiv Hospitality, LLC, Attn: Ben Mousavi, President, 22055 Katy Freeway, Houston, Texas
77450-1739; and (iii) Timothy Wentworth, Esq., Okin Adams LLP, 1113 Vine Street, Suite 240,
Houston, TX 77002-1044.




                                                      /s/ Bruce J. Zabarauskas
                                                      Bruce J. Zabarauskas




SECURED NOTEHOLDER’S MOTION FOR RELIEF FROM THE AUTOMATIC
STAY AS TO DEBTOR KEIV HOSPITALITY, LLC. – PAGE 27 OF 27
516952.000448 24571240.2
                     Case 20-34408 Document 118 Filed in TXSB on 01/25/21 Page 28 of 28


Keivans Hospitality Inc.                 Linebarger Goggan Blair & Sampson LLP           Keiv Hospitality LLC
Att: Ben Mousavi, President              C/O John P. Dillman                             Att: Ben Mousavi, President
                                         PO Box 3064
22055 Katy Freeway                       Houston, TX 77253-3064
                                                                                         22055 Katy Freeway
Houston, TX 77450-1739                                                                   Houston, TX 77450-1739

Allegiance Bank                          Texas Comptroller of Public Accounts, Revenue   Chad W. Cowan
                                         Christopher S. Murphy                           U.S. Attorney’s Office
PO Box 41314                             c/o Sherri Simpson, Paralegal                   1000 Louisiana St. Suite 2300
Houston, TX 77241-1314                   PO Box 12548                                    Houston, TX 77002
                                         Austin, TX 78711-2548


Harris County Tax Assessor               Ben Mousavi                                     Texas Secretary of State
PO Box 4663                              2314 Colby Lodge Drive                          PO Box 13697
Houston, TX 77210                        Katy, TX 77450-7508                             Austin, TX 78711



Guaranty Bank & Trust                    United States Attorney General                  Small Business Administration
c/o Glen Patrick                         950 Pennsylvania Ave. NW                        Office of Disaster Assistance
McNally & Patrick, LLP                   Washington, DC 20530                            14925 Kingsport Road
100 E. Ferguson, Ste 400                                                                 Fort Worth, TX 76155
Tyler TX 75702-5758

Hilton Worldwide, Inc.                   Harris County et al.                            Hilton Worldwide
c/o David Trausch                        c/o Tara L. Grundemeier                         4649 Paysphere Circle
Haynes and Boone, LLP                    Linebarger Goggan Blair & Sampson LLP           Chicago, IL 60674-0001
1221 McKinney Street, Suite 4000         P.O. Box 3064
Houston, TX 77010-2008                   Houston, TX 77253-3064

Mousavi, LLC                             JPMORGAN CHASE BANK N A                         Internal Revenue Service
22055 Katy Freeway                       BANKRUPTCY MAIL INTAKE TEAM                     PO Box 7346
Katy, TX 77450-1739                      700 KANSAS LANE FLOOR 01                        Philadelphia, PA 19101
                                         MONROE LA 71203-4774


US Trustee                               Timothy L. Wentworth                            Small Business Administration
Office of the US Trustee                 Okin Adams LLP                                  Little Rock Commercial Loan Service Center
515 Rusk Ave                             1113 Vine St., Suite 240                        Office of Financial Program Operations
Ste 3516                                 Houston, TX 77002-1044                          2120 Riverfront Drive
                                                                                         Little Rock, AR 72202
Houston, TX 77002-2604

Melissa A Haselden                       United States Small Business                    Texas Workforce Commission
Hoover Slovacek LLP                      Administration                                  101 E 15th Street
Galleria II Tower                        Att. Jeffrey Hue                                Austin, TX 78778
5051 Westheimer, Suite 1200              8701 S. Gessner Rd., Ste. 1200
Houston, TX 77056-5839                   Houston, TX 77074-2944

Comptroller of Public Accounts           Guaranty Bank & Trust                           Walter J. Cicack
c/o Office of the Attorney General       Att: Joseph M. Rose                             Hawash, Cicack & Gaston
Bankruptcy Collections Division MC-008   P.O. Box 1158                                   3401 Allen Parkway, Suite 200
P.O. Box 12548                           Mount Pleasant, RX 75456-1158                   Houston, TX 77019
Austin, TX 75711-2548
